                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                            )
                                                      ) Case No. 1:16-cr-048-CLC-SKL-04
  v.                                                  )
                                                      )
  JACK MARK SOLOFF                                    )

                                MEMORANDUM AND ORDER

         JACK MARK SOLOFF, (“Defendant”) appeared for a hearing on August 31, 2021, in
  accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a
  Warrant for an Offender Under Supervision [Doc. 198] and Amended Petition for a Warrant for
  an Offender Under Supervision [Doc. 199] (“Petitions”) in the above matter.

          Defendant was placed under oath and informed of his constitutional rights. It was
  determined that Defendant wished to be represented by an attorney and he qualified for appointed
  counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
  It was also determined that Defendant had been provided with and reviewed with counsel a copy
  of the Petitions.

         The Government moved that Defendant be detained without bail pending his revocation
  hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
  hearing and a detention hearing.

          Based upon the Petitions and waiver of preliminary hearing, the Court finds there is
  probable cause to believe Defendant has committed violations of his conditions of supervised
  release as alleged in the Petitions.

         Accordingly, it is ORDERED that:

         (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

         (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
         his revocation hearing before Judge Collier is GRANTED.

         (3) The U.S. Marshal shall transport Defendant to an in-person revocation hearing before
         District Judge Collier at 2:00 p.m. on Wednesday, October 6, 2021.

         SO ORDERED.

         ENTER.                               s/fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE




Case 1:16-cr-00048-CLC-SKL Document 205 Filed 09/09/21 Page 1 of 1 PageID #: 1974
